Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Andrew Chu (Reg. 46625) on 5/6/2022.
3.        The application has been amended as followings:
1. (Currently amended) A system for supplying uninterruptible power,
comprising:
a housing;
a power supply input disposed within said housing, said power supply input having a power source interface on an outside of said housing;
a main network input disposed within said housing, said main network input having a main network interface on said outside of said housing;
a powered device output disposed within said housing, said powered device output having a powered device interface on said outside of said housing;
an alternative power supply disposed within said housing;
a power supply connected to said power supply input, said power supply being comprised of a solar panel:

a powered device connected to said powered device output by an
Ethernet cable;
a main network connected to said main network input, said main network being powered separate from said power supply input and said alternative power supply; and
a control module connected to said power supply input, said main network input, said powered device output, and said alternative power supply,
wherein said control module comprises an injector means, a comparator means, a switch means, and a network extension switch between said powered device and said main network input so as to organize and prioritize network data packet transfers from and to said main network and said powered device,
said comparator means detecting power from said power supply input and to said powered device output and connecting said main network input, each battery, and said power supply input to said switch means,
said switch means connecting said comparator means and said alternative power supply to said injector means,
said injector means collecting and distributing power, said injector means being comprised of a regulator and Power over Ethernet (PoE) power management processor, said regulator connecting said switch means to said PoE power management processor, said POE power management processor connecting said regulator to said powered device output,
wherein said power supply input is further comprised of a Maximum Power Point Tracker (MPPT) controller and a power distribution connector, 

said MPPT controller connecting said solar panel to said power distribution  connector so as to determine an amount of power from said solar panel, said power distribution connector connecting said MPPT controller to said injector means, a battery charger, and another battery charger so as to distribute said amount of power from said solar panel, wherein said control module is further comprised of a power management processor, and a network management processor, said network management processor connecting to said power management processor, and
wherein said power management processor is connected to said main network input through said network management processor so as to control power flow from only said power supply input and said alternative power supply to said powered device and to control , and said network management processor is configured to be replaced without replacing said power management processor.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: injector means in claims 1, 4; comparator means in claim 1, switch means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Allowable Subject Matter
5. 	Claims 1-9 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	With regard to claim 1, Kanarellis (US 20180013319) teaches a system for supplying uninterruptible power, comprising: a housing( e.g., 12, Fig. 3, 4, 5); a power supply input ( e.g., 14, Fig. 6, Fig. 5)  disposed within said housing, ( e.g., 12, Fig. 4, 5) said power supply input ( e.g., 14,  Fig. 5, 6)having a power source interface  on an outside of said housing ( see Fig. 5, part of 14 is outside 12, Fig. 5, 6); 
a main network input ( e.g., 16, Fig. 3-5, see [0038] one network input to provide data and power to power source equipment input 14) disposed within said housing ( e.g., 12, Fig. 3-5), said main network input ( e.g., 16, Fig. 3-5)  having a main network interface ( see 16 has interface , Fig. 3-5, or 16 has interface 26, [0037]) on said outside of said housing ( e.g., 12, Fig. 3-5);
 a powered device output ( e.g., 18, Fig. 3-5) disposed within said housing (e.g., 12, Fig. 3-5) , said powered device output having a powered device interface( e.g., 28, [0037]. Part of 18 is on outsides of 12, Fig. 5) on said  outside of said housing ( e.g., 12, Fig. 5); 
an alternative power supply ( e.g., 20, Fig. 5, 6) disposed within said housing ( e.g., 12, Fig. 5);
 a power supply ( power source to 14, Fig. 5, 6)connected to said power supply input ( e.g., 14, Fig. 5),  a powered device ( e.g., 46, Fig. 6) connected to said powered device output ( output from 47 to 46, Fig. 6, or 18, Fig. 3-5)  by an Ethernet cable ( Ethernet cable through 18[0037] or see claim 1 of Kanarellis  a first powered device connected to said first powered device output by an Ethernet cable); 
a main network  ( e.g., 44, Fig. 6)connected to said main network input ( e.g., 16, Fig. 3-5,  further see power source equipment input is 16, [0037]), said main network ( e.g., 44, Fig. 6) being powered separate from said power supply input ( e.g., 14, Fig. 6) and said alternative power supply ( 20, Fig. 6) ( e.g., see claim 1 of KANARELLIS, said power source equipment being powered separate from said power supply input and said alternative power supply); 
a control module ( e.g., 22 including 44 and 49Fig. 6) connected to said power supply input ( e.g., 14, Fig. 6), said main network input ( e.g., 16, Fig. 5, or input of 44, Fig. 6), said powered device output ( e.g., 18, Fig. 5,  or output from 47 to 46, 46’ , Fig. 6) , and said alternative power supply ( e.g., 20, Fig. 6), 
wherein said control module  ( e.g., 22, Fig. 6) comprises an injector means ( e.g., 34, Fig. 6), a comparator means (e.g., 36, Fig. 6) , a switch means ( e.g., 38, Fig. 6), and a network extension switch  ( e.g., 49, Fig. 6) between said powered device ( e.g., 46, Fig. 6)  and said main network input ( e.g., 16, Fig. 3-5, or input to 44, Fig. 6) so as to organize and prioritize ( on or off 49 can organize and prioritize data from 44, Fig. 6) network data packet transfers from and to said main network ( e.g., 44, Fig. 6) and said powered device ( e.g., 46, Fig. 6),
 said comparator ( e.g., 36, Fig. 6) means detecting power from said power supply input ( e.g., 14, Fig. 6) and to said powered device output  ( output from 47 to 46, Fig. 6) and connecting said main network input ( input to 44, Fig. 6) ( see claim 1 of Kanarellis , said comparator means detecting power from said power supply input and to said powered device output), each battery ( 20, Fig. 6), and said power supply input to said switch means ( e.g., 38, Fig. 6) ,
 said switch means ( e.g., 38, Fig. 6)  connecting said comparator means ( e.g., 36, Fig. 6)  and said alternative power supply  ( e.g., 20, Fig. 6) to said injector means ( e.g., 34, Fig. 6), said injector means  ( e.g., 34, Fig. 6) collecting and distributing power, said injector means being comprised of a regulator ( e.g., 45, Fig. 6) and power over Ethernet (PoE) power management module ( e.g., 47, Fig. 6) , said regulator  ( e.g., 45, Fig. 6)connecting said switch means ( e.g., 38, Fig. 6) to said PoE power management module ( e.g., 47, Fig. 6) , said PoE power management module  ( e.g., 47, Fig. 6) connecting said regulator ( e.g., 46, Fig. 6) to said powered device output ( e.g., output from 47 to 46, Fig. 6),
Pierce ( US20150353036)  teaches said power supply being comprised of a solar panel ( e.g., solar array, Fig. 3 ) and wherein said power supply input is further comprised of an MPPT controller ( e.g., 142, Fig. 3), as a Maximum Power Point controller, and a power distribution connector ( e.g., 150, Fig. 3), said MPPT controller  ( e.g., 142, Fig. 3) connecting said solar panel ( e.g., solar array) to said power distribution connector ( e.g., 150, Fig. 3) so as to determine an amount of power from said solar panel ( e.g., solar array, Fig. 3) , said power distribution connector ( e.g., 150, Fig. 3) connecting said MPPT controller ( e.g., 142, Fig. 3) to said injector means ( e.g., Pierce teaches that MPPT connects to chargers 128 and 138, while Kanarellis teaches input to charger 43 can be connected to injector 34 as shown in Fig. 6, the combination of Pierce and Kanarellis teaches MPPT controller can connected to the injector) , said battery charger ( e.g., 128, Fig. 3) , and another battery charger ( e.g., 138, Fig. 3)so as to distribute said amount of power from said solar panel ( solar array, Fig. 3) .
Penning (US20080168283) teaches wherein said control module is further comprised of a power management processor ( e.g., 340, Fig. 3) , and a network management processor( e.g., 360, Fig. 3), said network management processor ( e.g.,  360, Fig. 3) connecting to said power management processor ( e.g., 340, Fig. 3) ( 340 connects to 360, Fig. 3) , said power management processor ( e.g., 360, Fig. 3)  being connected to said main network input ( e.g., 320, Fig. 3) through said network management processor ( e.g., 360, Fig. 3) so as to control power flow only from said power supply input ( e.g., 115, Fig. 3) and said alternative power supply (Kanarellis teaches about the additional power supply in the power path), to said powered device ( e.g., 215, Fig. 3) ([0056] 360 control 340 so that gigabit switch 210 do not provide any power through port 320, and only 115 provides power) and to control said network data packet ( data from 210, Fig. 3) transfers only from said main network input ( e.g., 320, Fig. 3)  through said network extension switch( e.g., 305, Fig. 3, see [0048] 305 serves as ethernet switch) to said powered device ( e.g.,  215, Fig. 3) according to said network management processor ( e.g., 360, Fig. 3) ( data transfer path is only through 320, 360, 305 to 215, Fig. 3).  
	However, the prior art of records does not teach or suggest to said network management processor is configured to be replaced without replacing said power management processor in combination with other limitations in the claim
	Regarding to Claims 2-9, they depend on claim 1.

7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Terminal Disclaimer
The terminal disclaimer filed on 5/6/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of US
9735618, US 10218216, US 10218215, US 104749375, US 10916965 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kegan (US20120071011A1) teaches an adapter includes a mechanical frame, which is configured to be inserted into a SFP-type receptacle and contains a socket for receiving a plug of a twisted-pair-type cable.
Narayanan ( US 9256263 B1 ) teaches wherein the redundant power supply is connected to the network switches by one or more control busses and one or more reserve power busses, each of the network switches having a respective power supply separate from the redundant power supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836